DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 2/4/2022 has been entered.  Claims 1-6, 10-15 are pending in the application with claims 1, 2 amended, claims 7-9 cancelled.  The previous 35 USC 112 rejection of claims 1-6 and 10-15 are withdrawn in light of Applicant’s amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 2, 4-6 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frazer (US Patent No. 4,176,662).

In regard to claim 2, Frazer discloses a device (endoscope, Fig. 1) for navigation through a biological anatomy, the device having a longitudinal axis extending in a longitudinal direction (central axis of the endoscope, Fig. 1), comprising:
a first cell (23) configured to expand and contract in the longitudinal direction and to correspondingly expand and contract an overall length of the device, wherein the first cell comprises a first expandable bladder (Figs. 3a-3e illustrate the first cell capable of expanding/contracting in the longitudinal direction which also adjusts an overall length of the device);
a second cell (22) configured to expand and contract in the longitudinal direction and to correspondingly expand and contract an overall length of the device, wherein the second cell comprises a second expandable bladder (Figs. 3a-3e illustrate the second cell capable of expanding/contracting in the longitudinal direction which also adjusts an overall length of the device);
a third cell (20) configured to expand and contract in the longitudinal direction and to correspondingly expand and contract an overall length of the device, wherein the third cell comprises a third expandable bladder (Figs. 3a-3e illustrate the third cell capable of expanding/contracting in the longitudinal direction which also adjusts an overall length of the device); and
a control coil (sheath (13) includes a woven metal tube (15) as well as wires (41, 42) wound over sections of the woven metal tube (15), Fig. 5) comprising a plurality of fluid channels (24, 25, 26), a first of the plurality of fluid channels adapted to inflate the first cell with respect to the first cell (via fluid channel (24), Fig. 1), and a second of the plurality of fluid channels adapted to independently inflate the second cell (via fluid channel (26), Fig. 1), wherein the control coil is positioned at least partially within first expandable bladder, the second expandable bladder, and the third expandable bladder (the sheath (13) are surround by the first through third bladders and therefore are positioned at least partially within each of the first to third bladders, Fig. 1, additionally conduits (24,25,26) of the control coil extend within each of the bladders and therefore reads on the control coil being positioned partially within each of the bladders).

In regard to claim 4, Frazer teaches wherein the first expandable bladder comprises a first longitudinally expandable bellow (Fig. 1).

In regard to claim 5, Frazer teaches wherein the second expandable bladder comprises a second longitudinally expandable bellow (Fig. 1).

In regard to claim 6, Frazer teaches wherein the device has a tool channel extending longitudinally through the first cell, the second cell and the third cell (forceps can be introduced through the endoscope, Col. 2, Line 67 – Col. 3, Line 1).

In regard to claim 15, Frazer teaches wherein the control coil further includes at least one wire (43, 44) adapted to control steering of the device (Col. 3, Line 55 – Col. 4, Line 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazer (US Patent No. 4,176,662) in view of Grundfest et al. (US Patent No. 5,662,587, hereinafter Grundfest).

In regard to claim 3, Frazer is silent with respect to further comprising a fourth cell configured to expand and contract in the longitudinal direction, wherein the fourth cell comprises a fourth expandable bladder.
Grundfest teaches an analogous endoscopy device for advancing within body lumens.  The endoscopy device comprises 2 grippers (400, 402) and 1 extensor (401), Figs. 71,71.1-71.7, similar to the device of Frazer, for providing a locomotion method of advancing a device within a body lumen.  Grundfest further teaches alternative configurations can be used, which includes providing the locomotion effect by using 3 grippers (403,405,407) and 2 extensors (404,406) as shown in Figs. 72,72.1-72.7 which is able to better grasp the lumen than the 2 gripper design in Fig. 71 (Col. 15, Lines 3-36).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Frazer with an additional bladder and bellow to form a 3 gripper, 2 extensor configuration as taught by Grundfest enabling the device to better grasp the lumen than the 2 gripper design (Col. 15, Lines 29-36).

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Applicant argues:
“Applicant first notes that claim 2 is amended to require that the control coil is positioned at least partially within each of the first, second, and third expandable bladders. This is not the case with Frazer, as Frazer explicitly notes that the radially
expandable bladders and the axially expandable bellows are annular in shape. And Figure 1 of Frazer clearly illustrates that the alleged “control coil” (i.e. sheath 13 and woven metal tube 15) is positioned within the hole or vacant void formed within the annulus of those bladders/bellows, but is not positioned within the bladders or bellows themselves. Thus, Frazer does not disclose or render obvious claim 2 as currently presented, and Applicant respectfully requests favorable reconsideration”

The examiner disagrees since “at least partially within each of the first, second and third bladders” can be broadly interpreted as a space in which the bladders surround and does not require the control coil to be positioned within an inflatable space of the bladders.  Therefore, the control coil (13) of Frazer still reads on the newly amended claim language.  Additionally, the control coil (13) comprises tubes (24, 25, 26) which each extend into a respective bladder and therefore can also be interpreted as the control coil at least partially within each of the first, second and third bladders.


Allowable Subject Matter
Claims 1 and 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 17, 2022